Filed 6/17/15 In re M.G. CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


In re M.G., a Person Coming Under the                                         2d Juv. No. B259988
Juvenile Court Law.                                                         (Super. Ct. No. 1436375)
                                                                             (Santa Barbara County)

SANTA BARBARA COUNTY CHILD
WELFARE SERVICES,

     Plaintiff and Respondent,

v.

T.R. et al.,

     Defendants and Appellants.


                   T.R. (Mother) and M.G. (Father) appeal orders of the juvenile court
terminating their parental rights to their child M.G. (hereafter "the child" or "M.G.").
(Welf. & Inst. Code, § 366.26.)1 We conclude, among other things, that: 1) the Santa
Barbara County Child Welfare Services (CWS) gave sufficient notice to three Indian tribes
regarding the child's family ancestry under the Indian Child Welfare Act (ICWA) (25
U.S.C. § 1901 et seq.), and 2) the juvenile court did not err by ruling that ICWA did not
apply. We affirm.




1
    All statutory references are to the Welfare and Institutions Code.
                                            FACTS
              In 2013, Mother and the child "tested positive for opiates at the time of the
child's birth." Mother admitted using methamphetamine, marijuana, "and Norco which
was not prescribed to her during her pregnancy."
              CWS filed a juvenile dependency petition (§ 300) alleging Mother's
"continued drug use during her pregnancy" and "refusal to seek drug treatment" place the
child at "substantial risk of physical harm." CWS alleged that Father's "engagement in
criminal activity, including aggressive behaviors and substance abuse," places the child at
a substantial risk of abuse and neglect. CWS removed the child from the home. The
juvenile court declared M.G. to be "a person described by Welfare & Institutions Code
§ 300." CWS recommended that Mother receive family reunification services and
participate in a case plan including drug treatment.
              The juvenile court terminated Father's family reunification services at the
six-month prepermanency hearing. After 12 months of services, the court terminated
Mother's family reunification services. On September 29, 2014, the court terminated
Mother's and Father's parental rights to the child.
                                             ICWA
              At the February 21, 2013, detention hearing, the juvenile court said, "I have
to find out from you if you have any Native American Indian heritage and, if so, what
tribe." Mother responded: "No, I'm not sure." Father's counsel responded that, "as far as
[Father] knows, [Father] has no Native American Indian heritage."
              Mother subsequently claimed she had "Cherokee [Indian] heritage through
her [mother]."
              CWS interviewed family members to obtain information about the family's
ancestral history. It then mailed completed ICWA-030 notice forms to the three Cherokee
Indian tribes and the Bureau of Indian Affairs.
              The Eastern Band of Cherokee Indians determined that M.G. "is neither
registered nor eligible to register as a member of this tribe."


                                               2
              The United Keetoowah Band of Cherokee Indians in Oklahoma determined
that there "is no evidence that supports" M.G. is descended "from anyone on the
Keetoowah Roll."
              The Cherokee Nation tribe responded, stating it could not verify whether the
child had Indian heritage from its tribe. It needed additional information, including,
among other things, dates of birth for some ancestors. In bold highlighted letters, it said it
needed the middle name of the child's great-great-great-grandfather [B.W.] and "also his
wife's name." (We use initials instead of the family members' full names for
confidentiality purposes.)
              CWS responded to the tribe's letter. It said, "Our Department only sends
ICWA-030 notices after all avenues of research have been completed, therefore we have
already supplied your tribe with as much information as possible. Our notice provided all
information known to the family."
              On April 10, 2013, the Cherokee Nation tribe responded stating, "As we
stated in our previous letter(s) to you, Cherokee Nation Indian Child Welfare received the
above information from your office requesting a determination of tribal eligibility.
However, the information you originally sent was not complete and it was impossible to
validate or invalidate Cherokee heritage without more information."
              CWS filed an interim review report and requested the juvenile court to make
a finding "that ICWA does not apply." The report included the tribes' responses and an
"ICWA Matrix" that summarized CWS's ICWA investigation.
              Mother, Father and their counsel were present at the August 5, 2013, hearing.
Counsel for CWS asked the juvenile court to "make a finding as to ICWA." Mother's
counsel and Father's counsel said they "submitted." They made no objection to the report
and did not request to introduce any additional information. The court ruled, "I'll make a
finding that the Indian Child Welfare Act does not apply based on the information that
we've received."




                                              3
                                        DISCUSSION
                                             ICWA
              Mother and Father contend they are entitled to a "conditional reversal of the
order terminating parents' rights" because CWS did not comply with its ICWA
investigation and notice duties. We disagree.
              "[S]ocial services agencies have an affirmative duty to inquire at the outset
of the proceedings whether a child who is subject to the proceedings is, or may be, an
Indian child." (In re K.M. (2009) 172 Cal. App. 4th 115, 118-119.) Under ICWA, they
must give notice to the Indian tribes so they may "ascertain a child's status" from a review
of tribal records. (Id. at p. 119.) "'The notice must include: if known, (1) the Indian child's
name, birthplace, and birth date; (2) the name of the tribe in which the Indian child is
enrolled or may be eligible for enrollment; (3) names and addresses of the child's parents,
grandparents, great grandparents, and other identifying information . . . .'" (Ibid., italics
added.)
              The social worker is required to interview "'the parents, Indian custodian,
and extended family members to gather the information.'" (In re C.Y. (2012) 208
Cal. App. 4th 34, 39.) But "neither the court nor [CWS] is required to conduct a
comprehensive investigation into the minor's Indian status." (Ibid.) The goal is "to
provide the Indian tribe with all available information about the child's ancestors." (In re
Francisco W. (2006) 139 Cal. App. 4th 695, 703, italics added.)
              CWS contends the record shows that it made a reasonable investigation of
the family ancestral history and provided all available information to the tribes. We agree.
              The CWS social worker conducted interviews with relatives after learning
that the child might have an Indian heritage. Father said he did not have any Indian
heritage. CWS obtained his family's ancestral history from an aunt. She provided the
names of the paternal grandparents and the paternal great-grandparents. With the
exception of the child's father, the paternal family ancestral history reflected that all of the
ancestors were born in Mexico.


                                                4
              Mother initially told CWS that her child "has no known Indian ancestry."
Later, during questioning by the juvenile court, Mother said she was "not sure" if she had
"any Native American Indian heritage." Mother subsequently told CWS that she had
"Cherokee heritage through her [mother, A.A.]."
              The social worker interviewed A.A., the child's maternal grandmother. The
social worker also interviewed E.S., the child's maternal great-grandmother, to obtain
information "about their Cherokee Indian heritage." They told the social worker that "they
do not know of any family members being enrolled" in a tribe. They provided CWS with
extensive "family heritage information." That information included the names of the
child's maternal grandmother and maternal grandfather, the names of her maternal great-
grandmothers and her maternal great-grandfather, her maternal great-great-grandmother
and her maternal great-great-grandfather, and her maternal great-great-great-grandfathers,
B.P. and B.W. They provided CWS with the information they knew about their ancestors'
places of birth, dates of birth, dates of death and claimed Indian heritage or lack of Indian
heritage.
              CWS sent ICWA notices to the Bureau of Indian Affairs and to the three
official Cherokee tribes. Two of the tribes--the United Keetowah Band of Chereokee
Indians and the Eastern Band of Cherokee Indians--were able to make the determination
that M.G. was not eligible for tribal membership from the information provided by CWS.
              The Cherokee Nation tribe responded that the ICWA information it received
from CWS was "not complete" and consequently it could not make a determination of
tribal ancestry. It noted the ICWA form did not include a date of birth for one maternal
grandmother and the two great-great-great-grandfathers. As to maternal great-great-great-
grandfather B.W., it said his middle name was not included nor was his wife's name.
              Mother and Father argue the tribe's letter shows CWS did not perform its
duty to obtain Indian ancestry information. We disagree. The absence of some
information about some ancestors does not mean CWS failed to perform its ICWA duties.
It was required to provide the tribes with "all available information" about the child's
ancestors. (In re Francisco W., supra, 139 Cal.App.4th at p. 703, italics added.) The

                                              5
ICWA-030 notice form, "Notice of Child Custody Proceeding for Indian Child," was
written to anticipate that social services agencies might not be able to obtain all family
history information. The form provides, "Indicate if any of the information requested
below is unknown . . . ." In its ICWA matrix document, CWS documented its efforts
during a four-month period (February 21, 2013, through May 6, 2013) to obtain ICWA
information and the determinations of Indian status by the tribes.
              CWS social worker Stephanie Morgan stated in a declaration that she had
provided "all information I/we have about the relatives" on the ICWA tribal notice form.
(Italics added.) Another CWS social worker said: 1) CWS "completed" all "avenues of
research" before sending the ICWA-30 notices to the tribes, 2) CWS supplied "as much
information as possible" to the tribes, and 3) "[o]ur notice provided all information known
to the family." (Italics added.) This evidence supports a finding that CWS submitted all
available information to the tribes.
              Mother and Father contend CWS relied on A.A. and E.S., but did not
interview other family members who might have had additional information. Their
arguments are based on assumptions and speculation. For example, Father states, "There
is no information in the Record to suggest that mother's brother" and other relatives were
"interviewed by CWS." (Italics added.)
              CWS worker Christine LaRocco said, "Our Department conducted a
thorough search to obtain family ancestry information by contacting all family members
known to our agency." (Some italics deleted.) That document is part of the evidence in
the record.
              Mother and Father claim the juvenile court erred by relying on LaRocco's
statement about her "supposedly 'diligent' inquiry" because it conflicts with other
documents in "the record." They apparently focus on LaRocco's statement about
"contacting all family members" and believe it was not credible because she did not
"provide the details" and her statement was not included in other CWS documents, such as
the ICWA matrix document.


                                              6
              We do not decide credibility; that is a matter exclusively for the trial court.
(People v. Maury (2003) 30 Cal. 4th 342, 403; People v. Scott (1978) 21 Cal. 3d 284, 296-
297.) The court could reasonably infer LaRocco's statement supplemented the matrix
information and was not in conflict with it. But if there was an evidentiary conflict, this
was a matter for the trial court to resolve. (Ibid.) Given the court's findings, we must
presume it resolved any conflict against appellants. (Ibid.)
              Mother claimed Indian heritage through A.A., her mother. Consequently,
interviewing A.A. was reasonable and appropriate. But CWS did not stop there. It also
interviewed E.S., the child's great-grandmother. A.A. and E.S. told CWS, "There are no
other people that they know of that would have additional information." (Italics added.)
That supports a finding that no other family members would have information regarding
the great-great-great-grandfathers. Mother and Father do not cite evidence supporting a
contrary finding or specifically describe what other information is available regarding
these ancestors.
              Mother and Father claim CWS should have been able to provide more
detailed information about the child's maternal great-great-great-grandparents after
receiving the Cherokee Nation's first letter. They contend it ignored the tribe's request for
additional information. But that is not the case. CWS responded to the tribe and noted
that it had exhausted "all avenues of research" and it had no additional information.
              Moreover, as CWS notes, it provided information about five generations of
family history, which is substantially more than what ICWA regulations require (In re
K.M., supra, 172 Cal.App.4th at p. 119), and it did not have to conduct an independent
"comprehensive" family history data search. (In re C.Y., supra, 208 Cal.App.4th at p. 39.)
              The Cherokee Nation's letter lists the information CWS provided. The tribe
noted that CWS had provided: 1) the name and date of birth of the child's father, 2) the
name and date of birth of the child's mother, 3) the name and date of birth of the maternal
grandmother, 4) the name and date of birth of the maternal great-grandmother, 5) the name
and year of birth of the maternal great-great-grandmother, 6) the name and date of birth of
the maternal grandfather, 7) the name and date of birth of the maternal great-grandfather,

                                              7
8) the name and date of birth of the maternal great-great-grandfather, and 9) the names of
the maternal great-great-great-grandfathers.
             Mother and Father note the Cherokee Nation requested the middle name of
maternal great-great-great-grandfather B.W. They suggest CWS did not properly
perform its duties because it did not supply that information. But their argument assumes
that B.W. had a middle name. Mother's family provided CWS the full first and last name
of this ancestor. Mother and Father have cited no evidence and have made no showing
that the name provided to the tribe was incorrect, incomplete or that B.W. ever had a
middle name. They consequently have not met their burden on appeal. (In re D.W. (2011)
193 Cal.App.4th at pp. 417-418.)
             We have reviewed Mother's and Father's remaining contentions and we
conclude they have not shown trial court error or grounds for reversal.
             The judgments and orders are affirmed.
             NOT TO BE PUBLISHED.




                                         GILBERT, P.J.
We concur:



             YEGAN, J.



             PERREN, J.




                                               8
                                   Arthur A. Garcia, Judge

                            Superior Court County of Santa Barbara

                             ______________________________


             Pamela Deavours, under appointment by the Court of Appeal, for Defendant
and Appellant M.G.
             Lori A. Fields, under appointment by the Court of Appeal, for Defendant and
Appellant T.R.
             Michael C. Ghizzoni, County Counsel, Toni Lorien, Deputy Counsel, for
Plaintiff and Respondent.




                                              9